EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Tidwell on April 15, 2022.

The application has been amended as follows: 

  	Claim 9 has been amended as follows, the changes are made relative to the Examiner’s Amendment of February 14, 2022:

9. 	(Proposed Amendment) An electric drive hydraulic fracturing pump system, comprising: 
a hydraulic fracturing pump having a power end with a pump crankshaft extending along a crankshaft axis; 
a transmission assembly coupled to the power end pump crankshaft, the transmission assembly having: 
a plurality of electric motors radially spaced apart from one another about the crankshaft axis; and 
a gearbox coupling the plurality of electric motors to the pump crankshaft, the gearbox including a plurality of gears for transferring rotational energy from the electric motors to the power end; 
wherein the power end has a first end and a second end, and wherein the plurality of electric motors further comprise a plurality of electric motors disposed at each of the first and second ends of the power end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
April 16, 2022